MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Aug 01 2018, 7:01 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
John Newsome                                             Curtis T. Hill, Jr.
Indiana State Prison                                     Attorney General of Indiana
Michigan City, Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

John Newsome,                                            August 1, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-SC-275
        v.                                               Appeal from the LaPorte Superior
                                                         Court
Robert E. Carter, Jr., Indiana                           The Honorable Nancy L.
Department of Correction,                                Gettinger, Magistrate
Officer Stephenson, and Indiana                          Trial Court Cause No.
State Prison,                                            46D04-1709-SC-1788
Appellees-Defendants.



Barnes, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-SC-275 | August 1, 2018                   Page 1 of 5
                                             Case Summary
[1]   John Newsome appeals the small claims court’s judgment in favor of the

      Indiana Department of Correction, Robert E. Carter, Jr., Commissioner of the

      Indiana Department of Correction, the Indiana State Prison, and Correctional

      Officer Stephenson (collectively, the “DOC”). We affirm.


                                                      Issue
[2]   Newsome raises two issues, which we consolidate and restate as whether the

      small claims court properly entered judgment in favor of the DOC on

      Newsome’s replevin claim.


                                                     Facts
[3]   Newsome is incarcerated at the Indiana State Prison, serving a sixty-six-year

      sentence. See Newsome v. State, 797 N.E.2d 293 (Ind. Ct. App. 2003), trans.

      denied. At some point, Newsome was allowed to purchase a guitar and

      accessories and have them in his cell. However, on April 1, 2016, the DOC

      enacted Policy No. 02-01-101, Offender Personal Property, which provided, in

      part:


              Musical instruments will no longer be approved to be kept within
              individual cells. If you wish to donate your instrument to
              Recreation for use within Recreations Musical Program or within
              the Chapel for use in the Choir, those may be possibilities, if
              space is available. Otherwise, all musical instruments will be
              removed from ISP.




      Court of Appeals of Indiana | Memorandum Decision 18A-SC-275 | August 1, 2018   Page 2 of 5
      Appellant’s App. Vol. II p. 51. On May 1, 2017, DOC confiscated Newsome’s

      guitar and accessories pursuant to the policy. Newsome had the option of

      donating the guitar and accessories or shipping them to another location.


[4]   Newsome filed an informal grievance, which the DOC denied. Newsome then

      filed a formal grievance, which the DOC also denied. The DOC informed

      Newsome that personal property issues were no longer processed through the

      grievance process and directed him to file a tort claim. Newsome then filed a

      notice of tort claim, which the DOC denied.


[5]   In September 2017, Newsome filed a small claims complaint regarding the

      seizure of the guitar and accessories seeking the “reimbursement of monies

      spent or the return of property.” Id. at 8. Newsome also filed a motion for

      summary judgment. The small claims court “set the matter for Trial by

      Affidavit,” and the parties submitted affidavits. Id. at 60. The small claims

      court entered findings of fact and conclusions thereon denying Newsome’s

      claim. Newsome now appeals.


                                                   Analysis
[6]   Newsome argues that the small claims court erred by entering judgment for the

      DOC. Judgments in small claims actions are “subject to review as prescribed

      by relevant Indiana rules and statutes.” Ind. Small Claims Rule 11(A). Where a

      small claims case turns solely on documentary evidence, as it does here, we

      review de novo, just as we review summary judgment rulings and other paper

      records. Eagle Aircraft, Inc. v. Trojnar, 983 N.E.2d 648, 657 (Ind. Ct. App. 2013).

      Court of Appeals of Indiana | Memorandum Decision 18A-SC-275 | August 1, 2018   Page 3 of 5
[7]   Newsome’s complaint is a replevin action, which is governed by Indiana Code

      Section 32-35-2-1. That statute provides:


              If any personal goods, including tangible personal property
              constituting or representing choses in action, are:


              (1) wrongfully taken or unlawfully detained from the owner or
              person claiming possession of the property; or


              (2) taken on execution or attachment and claimed by any person
              other than the defendant;


              the owner or claimant may bring an action for the possession of
              the property.


[8]   The Indiana General Assembly has given the DOC authority to determine

      items that persons incarcerated may possess while confined. Indiana Code

      Section 11-11-2-2 provides:


              The department shall determine what type of property other than
              contraband a confined person may not possess and shall inform
              him of that classification. In carrying out this section, the
              department may inform a confined person of the type or items of
              property he is permitted to possess, in which event all other
              property not contraband is prohibited property. Property that a
              confined person is otherwise permitted to possess may become
              prohibited property due to the means by which it is possessed or
              used.


      Contraband is “property the possession of which is in violation of an Indiana or

      federal statute.” Ind. Code § 11-11-2-1. Prohibited property is “property other


      Court of Appeals of Indiana | Memorandum Decision 18A-SC-275 | August 1, 2018   Page 4 of 5
       than contraband that the department does not permit a confined person to

       possess.” Id.


[9]    The DOC created a policy that made musical instruments prohibited property,

       and there is no argument that the policy is improper. Under the policy,

       Newsome was no longer allowed to possess the guitar in his cell. As the small

       claims court noted, “Plaintiff has lost the use of his guitar in his cell while

       incarcerated, but he still owns the property that was confiscated. He has been

       given the opportunity to send the guitar and the other items that were removed

       from him to a location outside of the facility or to donate the items.”

       Appellant’s App. Vol. II p. 61. Given the DOC’s statutory authority and policy

       regarding musical instruments, Newsome failed to prove that the guitar and

       accessories were wrongfully taken or unlawfully detained.


                                                 Conclusion
[10]   The small claims court properly entered judgment against Newsome and for the

       DOC on Newsome’s claim. We affirm.


[11]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-SC-275 | August 1, 2018   Page 5 of 5